     Case 2:20-cv-00935-JAM-CKD Document 14 Filed 12/11/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH O. OWENS JR.,                              No. 2:20-cv-0935 CKD P
12                      Plaintiff,
13          v.                                          ORDER AND
14   ACHTERBERG, et al.,                                FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se and seeking relief pursuant to 42

18   U.S.C. § 1983. On November 4, 2020, the court screened plaintiff’s amended complaint as the

19   court is required to do under 28 U.S.C. § 1915A(a). The court dismissed plaintiff’s amended

20   complaint for failure to state a claim upon which relief can be granted with leave to amend and

21   provided plaintiff with instructions and guidance as to the contents of his second amended

22   complaint. Plaintiff has filed a second amended complaint.

23          As plaintiff now knows, the court is required to screen complaints brought by prisoners

24   seeking relief against a governmental entity or officer or employee of a governmental entity. 28

25   U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has

26   raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief

27   may be granted, or that seek monetary relief from a defendant who is immune from such relief.

28   28 U.S.C. § 1915A(b)(1), (2).
                                                       1
     Case 2:20-cv-00935-JAM-CKD Document 14 Filed 12/11/20 Page 2 of 3


 1          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 2   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 3   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 4   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 5   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 6   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

 7   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 8   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

 9   at 678. When considering whether a complaint states a claim upon which relief can be granted,

10   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

11   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

12   U.S. 232, 236 (1974).

13          In his second amended complaint plaintiff asserts that defendant Correctional Officer

14   Achterberg violated plaintiff’s rights by ending a phone conversation plaintiff was having with

15   members of his family and then by grabbing plaintiff after the call was ended. With respect to the

16   termination of the phone conversation, plaintiff has a right arising under the First Amendment to

17   telephone access subject to reasonable limitations. Johnson v. California, 207 F.3d 650, 655 (9th

18   Cir. 2000). However, injury arising from termination of a single phone conversation is de

19   minimis and does not rise to the level of a Constitutional violation. See e.g. Furnace v. Sullivan,

20   No. 07-cv-4441 MMC, 2008 WL 4856826, *3 (N.D. Cal. Nov. 10, 2008) (failure to provide meal
21   that met plaintiff's religious dietary requirements on one occasion was a de minimis injury). As

22   for being grabbed, plaintiff does have the right under the Eighth Amendment not to be subjected

23   to cruel and unusual punishment. But, being “grabbed” does not rise to that level. See Hudson v.

24   McMillian, 503 U.S. 1, 9 (1992) (de minimis uses of force not cruel and unusual punishments).

25          In all other respects, the allegations in plaintiff’s second amended complaint are too vague

26   to state a claim upon which plaintiff may proceed.
27          In light of the foregoing, plaintiff’s second amended complaint must be dismissed. The

28   court has given plaintiff two opportunities to amend his pleadings and provided guidance as to
                                                       2
     Case 2:20-cv-00935-JAM-CKD Document 14 Filed 12/11/20 Page 3 of 3


 1   how plaintiff might state a claim upon which relief could be granted. Plaintiff has been unable to

 2   do so. Since granting plaintiff leave to amend a third time appears futile, the court will

 3   recommend that this action be dismissed.

 4            In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

 5   assign a district court judge to this case.

 6            IT IS HEREBY RECOMMENDED that:

 7            1. Plaintiff’s second amended complaint be dismissed; and

 8            2. This case be closed.

 9            These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

11   being served with these findings and recommendations, plaintiff may file written objections with

12   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

14   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

15   1991).

16   Dated: December 11, 2020
                                                      _____________________________________
17
                                                      CAROLYN K. DELANEY
18                                                    UNITED STATES MAGISTRATE JUDGE

19

20
21   1
     owen0935.frs
22

23

24

25

26
27

28
                                                       3
